USCA4 Appeal: 22-6589      Doc: 18         Filed: 12/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6589


        DENARDIS JAMONT KILGO,

                            Plaintiff - Appellant,

                     v.

        CHRISTOPHER SCALZO; PUBLIC DEFENDER’S OFFICE; 13TH JUDICIAL
        CIRCUIT, Due Process System,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:22-cv-00815-HMH)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Denardis Jamont Kilgo, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6589         Doc: 18      Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

               Denardis Jamont Kilgo appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 complaint. The district court referred this case to a magistrate judge pursuant to 28

        U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

        advised Kilgo that failure to file timely, specific objections to this recommendation could

        waive appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Kilgo has waived appellate review by

        failing to file objections to the magistrate judge’s recommendation after receiving proper

        notice. Accordingly, we affirm the judgment of the district court.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     2